Citation Nr: 0123266	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability evaluation for a scar 
of the right forearm, residual of shrapnel wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from January 1968 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's scar of the right forearm is not productive 
of limitation of supination to 30 degrees or less, or 
limitation of flexion to 100 degrees or less, limitation of 
extension to 60 degrees or less, or dorsiflexion less than 15 
degrees, or palmar flexion limited in line with the forearm.

3.  The veteran's scar of the right forearm is not tender and 
painful on objective demonstration nor is it is poorly 
nourished with repeated ulceration.

4.  The veteran's residuals of a shrapnel wound are not 
productive of moderate muscle damage to the veteran's right 
forearm or nerve damage resulting in functional impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a scar of the 
right forearm, residual of a shrapnel wound, have not been 
met. 38 U.S.C.A. §§ 1155 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.56, 4.118, 4.124a Diagnostic 
Codes 5206, 5207, 5208, 5213, 5215, 5306, 5307, 7803, 7804, 
7805, 8511, 8512, 8514, 8517 (2000); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his scar of the right forearm as the 
result of a shrapnel wound does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a compensable disability 
evaluation because he has nerve and muscle damage due to the 
inservice injury.

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him in 
obtaining evidence to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  In this regard, the Board notes that VA fulfilled 
its duty to assist the veteran by obtaining and fully 
developing all relevant evidence necessary for an equitable 
disposition of the issue on appeal.  The RO afforded the 
veteran a VA examination.  The Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) ("[I]f BVA determines that [an] omission . . 
. did not prejudice the claimant or violate VA's statutory 
duty to assist, BVA [can] properly render a decision on the 
appeal....").  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed him of the need for such evidence 
in its December 2000 Statement of the Case.  Given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO developed this appeal prior to, and did 
not inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a May 1973 rating decision granted the veteran 
service connection for a scar of the right forearm, result of 
a shrapnel wound and assigned a noncompensable rating.  The 
rating decision was based on findings that, during service, 
in September 1969, the veteran sustained a shrapnel wound to 
the right forearm.  According to the service medical records, 
the veteran had at least four sutures to close his wound.  It 
is unclear how many days the veteran had already had stitches 
at the time of the first report of the wound in the available 
records.  It was noted that the wound was cleaned after he 
developed some drainage and cellulitis in it.  A few days 
later, he had 'every other' stitch removed.  Two days later, 
another four stitches were removed.  Separation examination 
documents provide no information regarding the residuals of 
the right forearm injury.  The Board observes that the 
service medical records note that the veteran is left-handed 
and that the original clinical records from the initial date 
of treatment are not associated with the veteran's claims 
file.  However, the Board also observes that the first post-
service VA examination conducted in April 1973 indicates that 
the veteran's shrapnel wound was superficial and that 
shrapnel did not enter the muscles.  The April 1973 
examination report reflects that the veteran was left-handed.  
The examiner noted that the scar from the shrapnel wound was 
superficial, well healed, without underlined strictures, and 
that there was no evidence of an abnormality of the skin or 
muscles.  It was noted that the scar measured 2-1/2 inches by 
2 inches.  

In May 1998, the veteran filed a claim for an increased 
rating for the scar on his right forearm.  The veteran was 
afforded a VA examination in August 1998, and a December 1998 
rating decision continued the noncompensable disability 
evaluation.  The veteran filed a Notice of Disagreement, a 
Statement of the Case was issued, and the veteran perfected 
his appeal.  In October 2000, the veteran was afforded a 
second VA examination, and a December 2000 rating decision 
continued the noncompensable disability evaluation.

According to the August 1998 VA examination report, the 
veteran reported a history of a shell fragment wound to the 
right forearm requiring debridement and suturing.  The 
veteran also related that an area of the scar had decreased 
sensation to touch.  Physical examination showed that the 
veteran had a three-centimeter by one-half inch scar in the 
upper dorsum of the right forearm.  The examiner noted that 
there was a loss of muscle in the pronator muscles, but range 
of motion of the hand and wrist were normal and fingers 
folded to the palmar crease bilaterally.  The examiner also 
noted that the veteran had decreased hand grip, hammer grip, 
and pinch grip on the right versus the left.  Nerve 
conduction studies were ordered but the veteran failed to 
report.  The examiner reviewed the veteran's service medical 
records, noted that the veteran's shell fragment wound was 
superficial at the time it was incurred and involved suture 
removal after 4 days.  He concluded that arm weakness and 
muscular atrophy were not due to the shell fragment wound.

At the veteran's October 2000 VA examination, the veteran 
reported that he did not have any pain from his scar of his 
right dorsum of his forearm.  He was noted to be left-handed.  
There was a reported 30 year history of numbness in digits 2 
to 5 on the right worse over the most recent two years.  The 
veteran did report weakness in the arm.  Physical examination 
revealed positive Tinel's and Phalen's sign of the right 
wrist.  There was good push/pull and twist motions of the 
hands, slightly decreased in the right hand.  The veteran had 
decreased tactile and vibratory sense over the right forearm 
scar, but without pain on palpation.  He had tenderness at 
the right elbow over the medial and ulnar nerve.  Extension 
of the wrist was to 60 degrees bilaterally, flexion was 70 
degrees bilaterally, ulnar deviation was to 30 degrees 
bilaterally, and radial deviation was to 20 degrees 
bilaterally.  The veteran's right hand could be fully 
extended, the veteran could make a fist, and the veteran had 
forearm pronation to 80 degrees bilaterally and supination to 
85 degrees bilaterally.  The examiner also noted that the 
scar was about six centimeters long, keloid, with no feeling 
on the edges, but without muscle loss or disfigurement.  
Nerve conduction studies showed mild compression of the right 
median sensory nerve at flexor retinaculum (mild right 
sensory only carpal tunnel syndrome).  Also noted was right 
ulnar sensory neuropathy clinically due to tinea over the 
right elbow.  This was thought to be possibly due to 
compression of the ulnar nerve at the elbow.  There was no 
electrophysiological evidence of plexopathy.  The veteran was 
diagnosed with post-traumatic shrapnel wounds of the right 
arm.  In addition, the Board observes that the veteran was 
diagnosed with carpal tunnel syndrome of the right wrist.  
According to the examination report, compression of the right 
median sensory nerve was associated with carpal tunnel 
syndrome, and ulnar sensory neuropathy was possibly the 
result of tinea over the elbow or compression of the ulnar 
nerve.  It was also noted that cervical radiculopathy could 
not be excluded.  The examiner did not indicate that the 
veteran's scar of the right forearm was related to his carpal 
tunnel syndrome.  

Records from the Social Security Administration show that the 
veteran was found to be disabled due to a combination of 
factors.  While carpal tunnel syndrome was noted to limit the 
ability to perform sedentary work, the veteran's scar of the 
right forearm was not one of the enumerated impairments 
causing functional limitation.  

The veteran's scar of the right forearm is assigned a 
noncompensable disability evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Disability evaluations are 
assigned under Diagnostic Code 7805 for limitation of 
function of the part affected by the scar, in this case, the 
right forearm.  Limitation of motion of the forearm is 
evaluated under Diagnostic Codes 5206, 5207, 5208, and 5213.  
Impairment of supination and pronation of the forearm is 
rated under Diagnostic Code 5213.  For the next higher 10 
percent disability evaluation, there must be limitation of 
supination to 30 degrees or more.  Pronation lost beyond the 
last quarter of arc, the hand not approaching full pronation, 
warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  

The objective evidence of record does not show that the 
veteran has limitation of supination to 30 degrees or less or 
pronation lost beyond the last quarter of arc.  The veteran's 
relevant range of motion is normal.  The veteran had 
pronation to 80 degrees bilaterally and supination to 85 
degrees bilaterally.  See 38 C.F.R. § 4.71, Plate I (full 
range of motion for forearm is pronation from zero (0) to 80 
degrees and supination from zero (0) to 85 degrees).  
Additionally, there is no evidence of limitation of flexion 
or extension of the right forearm which would allow for an 
increased rating under Diagnostic Codes 5206, 5207, 5208.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208.  
Limitation of motion of the wrist, dominant or non-dominant, 
is rated as 10 percent disabling when dorsiflexion of the 
wrist is limited to 15 degrees or when palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Plates I and II provide a standardized 
description of ankylosis and joint motion measurement; for 
the wrist, dorsiflexion (extension) 0 to 70 degrees and 
palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 
degrees and radial deviation 0 to 20 degrees.  38 C.F.R. § 
4.71 (2000).  Clearly the evidence does not show that the 
range of motion criteria sufficient to support a compensable 
rating are met.  

Because the veteran incurred a shrapnel wound in service, the 
Board also considered whether the veteran is entitled to a 
higher disability evaluation on the basis of muscle injury.  
The factors considered in evaluating disabilities residual to 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2000).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  In rating muscle injuries under Diagnostic 
Codes 5301 through 5323, such disabilities shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56.  

Reviewing the evidence of record, the Board concludes that 
the veteran is not entitled to a compensable disability 
evaluation for the scar of the right forearm due to a 
shrapnel wound under 38 C.F.R. § 4.56.  The evidence of 
record does not show that the veteran sustained any injury to 
any muscles in the area of the forearm injury.  The veteran's 
wound was reported to be superficial, and the veteran 
received what appears to be approximately eight sutures, 
which were removed after most likely more than four days.  
See 38 C.F.R. § 4.56 (d)(1)(ii).  In addition, although one 
episode of cellulitis and draining was treated, there is no 
evidence of prolonged infection at the time of the injury, 
residual functional impairment, or muscle loss or damage as a 
result of the shrapnel wound.  See 38 C.F.R. § 4.56 
(d)(2)(ii), (d)(2)(iii).  And, while the veteran experiences 
weakness, numbness, and some slightly decreased grip strength 
in the right arm, the examiners have noted that he has ulnar 
sensory neuropathy and mild sensory carpal tunnel syndrome 
unrelated to the veteran's right forearm injury.  Such 
symptomatology was specifically found not to be related to 
the residuals of the shrapnel wound by the 1998 VA examiner.  
Therefore, there is no objective clinical indication that the 
veteran's residuals of a shrapnel wound to the right forearm 
would support a compensable rating under 38 C.F.R. § 4.56 and 
the related diagnostic codes.  

The Board has also considered whether a rating under the 
relevant diagnostic codes governing injuries to the 
peripheral nerves is in order.  However, the Board finds that 
a separate rating for disability analogous to paralysis of 
the musculocutaneous nerve or middle or lower radicular 
groups is not warranted in this veteran's case.  See 38 
C.F.R. 4.124a, Diagnostic Codes 8517, 8511, 8512 (2000).  The 
evidence does not show that the veteran has disability 
analogous to paralysis of those nerves or groups of nerves, 
including no impairment of motor function or trophic changes 
related to the disability at issue.  Further, the noted 
sensory disturbance consisting of decreased tactile sense and 
numbness around the edges of the right forearm scar does not 
in and of itself appear to be productive of any disability.  
See 38 C.F.R. § 4.120.  Rather it appears to have no 
functional impact, as noted in the range of motion and 
additional functions noted in the record.  Neither the August 
1998 nor the October 2000 examiner found that the loss of 
sensation in the area of the scar involved nerves affecting 
power, and there was no indication of muscle involvement 
related to the inservice injury.  In order for wholly sensory 
impairment to be considered as at least mild incomplete 
paralysis, the evidence must show a degree of lost or 
impaired function.  38 C.F.R. § 4.124a, discussion preceding 
Diagnostic Code 8510 (2000).  Moreover, although the evidence 
does indicate that the veteran has ulnar sensory neuropathy 
as well as mild right sensory only carpal tunnel syndrome, 
neither VA examiner related these findings to the veteran's 
service-connected right forearm injury.  See 38 C.F.R. 8515, 
8516 (2000).  The 1998 VA examination clearly attributes no 
neurological findings to the service-connected injury.  
Moreover, the 2000 VA examination showed mild findings due to 
other disability affecting nerves in the right arm including 
compression of the ulnar nerve or cervical radiculopathy, and 
in no way related these findings to the veteran's service-
connected disability.  Notably, the veteran has not submitted 
any competent medical evidence to the contrary despite his 
assertions in this regard.  Although he has maintained that 
three VA doctors told him he had permanent nerve damage in 
his arm related to the shrapnel wound, a review of the record 
shows that the doctors who examined the veteran for purposes 
of this case did make observations about the neurological 
effects of his condition, but ultimately there findings and 
diagnoses do not support the veteran's assertions.  Thus, the 
Board finds the examination reports more probative of the 
veteran's manifestations of his service-connected shrapnel 
wound than his statements that reflect more severe 
disability.  Because no loss or impaired function due to 
nerve damage related to the veteran's service-connected right 
forearm disability is demonstrated, a higher evaluation is 
not in order on the basis of neurological impairment.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8513, 8514, 8515, 8516, and 
8517 (2000). 

There are several additional diagnostic codes that are 
potentially relevant to the veteran's disability.  Other 
applicable Diagnostic Codes considered include scar ratings 
such as Diagnostic Codes 7803 and 7804.  Under Diagnostic 
Code 7804, a 10 percent disability evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  This is not shown.  The veteran has 
indicated that the scar is not painful.  He has stated that 
there is no feeling on the edges.  The scar has been 
characterized as movable and non disfiguring, without muscle 
loss.  With regard to the criteria for superficial and poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803, there is no specific evidence that the veteran's 
scar of the right forearm is poorly nourished or that the 
veteran experiences repeated ulceration.  The scar was noted 
to be skin colored, keloid, smooth, and non-disfiguring, with 
no muscle loss.  It has been repeatedly noted to be numb but 
not painful on objective demonstration.  Considering the 
totality of the record, the Board concludes that the findings 
do not approach a 10 percent disability evaluation under 
Diagnostic Code 7803.  A such, a compensable rating under 
these criteria is not warranted.  

The Board has also considered whether the veteran is entitled 
to a compensable evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
"such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his residuals of shrapnel wound of the right 
forearm, standing alone, have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  As noted, records 
from the Social Security Administration show that the veteran 
was found to be disabled due to a combination of factors, but 
not including the veteran's service-connected right forearm 
disability.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding that the service-connected 
scar of the right forearm as the result of a shrapnel wound 
warrants a compensable rating, on either a schedular or an 
extra-schedular basis.


ORDER

A compensable evaluation for a scar of the right forearm, 
residual of shrapnel wound, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

